Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter

Claims 1 – 16 are allowed.

The following is an examiner’s statement of reasons for allowance:
The closest prior art discloses in general an system for automated insurance underwriting and for offering of insurance policies to individuals/companies, wherein the system employs means for collecting risk information for individuals/companies and employs machine learning for calculating a risk to aid in selecting the appropriate policy to offer (e.g. Roberts et al., US 2014/0244317 A1, Abstract; fig. 3, 4).  Furthermore, the prior art also discloses that the collected risk information can be relative to computer and technology factors and that a system may employ machine learning to predict risk from accidental and malicious activity (e.g. Shultz et al., US 2015/0381649 A1, Abstract; par. 32, 99, 236; fig. 7, 8).  
However, the prior art fails to disclose, as found recited in combination with all remaining claim limitations, the features of a system to perform a plurality of predictive simulations using the analyzed data; … and apply a plurality of predictive algorithms to the normalized data to produce a hazard model and a multi-peril model; … display the multi-risk model for viewing by a human user; and update the displayed models during a viewing session by a user, to reflect the user's actions and interactions in real-time.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY L WILLIAMS whose telephone number is (571)272-7965.  The examiner can normally be reached on 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEFFERY L WILLIAMS/Primary Examiner, Art Unit 2495